Appeal by the defendant from (1) an amended judgment of the Supreme Court, Kings County (Cohen, J.), rendered November 4, 1985, revoking a sentence of probation previously imposed by the same court (Clemente, J.), upon a finding that he had violated a condition thereof, upon his plea of guilty and imposing a sentence of imprisonment upon his previous conviction of rape in the first degree, and (2) a judgment of the same court, also rendered November 4, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment and the judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Sullivan and Rosenblatt, JJ., concur.